Citation Nr: 0730699	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

This claim is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  By decision dated in April 1990, the RO denied the 
veteran's claim for entitlement to service connection for 
hypertension.

2.  The veteran did not appeal that decision and it became 
final.

3.  The RO's April 1990 decision represents the last final 
disallowance of entitlement to service connection for 
hypertension.

4.  Evidence received since the RO's April 1990 decision is 
relevant and probative of the issue at hand.

5.  The medical evidence does not show that the veteran's 
hypertension is secondary to his service-connected diabetes 
mellitus.

6.  Hypertension was not shown in service or for many years 
thereafter.

7.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed hypertension with any event or 
occurrence on active duty service.

8.  Disability due to hypertension is not the result of a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's April 1990 decision 
denying the claim of entitlement to service connection for 
hypertension is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3.  Disability due to hypertension is not proximately due to 
or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Hypertension

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001). As the veteran filed 
his claim in March 2004, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the RO denied a claim for hypertension in April 
1990.  The veteran did not appeal the decision.  The RO's 
April 1990 decision represents the last final disallowance of 
entitlement to service connection for hypertension.

In March 2004, the veteran sought to reopen the claim, which 
the RO reopened in June 2004, and denied on a direct basis 
and as secondary to service-connected diabetes in August 
2004.  

Nonetheless, the Board must first determine whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996) (regardless of a determination made by the 
regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits); see also 38 U.S.C.A. §§ 5108, 7104 (appellant must 
present new and material evidence under 38 C.F.R. § 3.156(a) 
in order to have a finally denied claim reopened).  

In this case, the Board finds that the veteran has submitted 
new and material evidence to reopen the claim.  Specifically, 
in November 2004, the veteran submitted medical treatise 
evidence from the internet in which links high blood pressure 
to diabetes and states that high blood pressure and diabetes 
often occur together.

Because the veteran asserts that his high blood pressure 
occurred concurrently with his diabetes and is therefore 
related to his service-connected diabetes, this evidence 
addresses a previously unestablished fact and the claim is 
reopened.

To the extent that the claim is reopened, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (adequate notice under the VCAA with respect to 
new and material evidence claims should describe what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial).

II.  Entitlement to Service Connection for Hypertension, to 
include as Secondary to Service-Connected Diabetes Mellitus

Having reopened the claim, the Board will now address the 
claim on the merits.  Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Finally, service connection for cardiovascular-renal disease, 
including hypertension, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 U.S.C.A. §§ 3.307, 3.309 (2007).

The veteran contends, in essence, that his hypertension and 
service-connected diabetes mellitus developed concurrently.  
However, at the hearing before the Board, he testified that 
he was first diagnosed with hypertension in the 1990's and 
first diagnosed with diabetes mellitus in 2003.  He indicated 
that he was given medication for his condition in either 1995 
or 1996.  The Board will also consider whether he is entitled 
to service connection on a direct basis.

Turning first to the issue of secondary service-connection, 
the veteran contends that his hypertension is secondary to 
service-connected diabetes mellitus.  However, he 
specifically contends that his hypertension and diabetes 
developed concurrently.  A March 1990 VA examination report 
shows a history of borderline high blood pressure with 
diastolic blood pressure readings of 90 mm or greater.  There 
was no reported history of diabetes mellitus or any signs or 
symptoms reasonably attributed thereto.

Outpatient treatment records show that in 1996, the veteran 
was taking prescribed blood pressure medication.  In 2001, a 
private physician noted that his glucose level was slightly 
borderline but he was not diagnosed with diabetes mellitus 
but there was a reference to a follow-up at the VA hospital.  
A VA examination done in January 2007 reports that his 
diabetes onset was in 2001.  Therefore, the medical evidence 
does not support the veteran's claim that the two conditions 
developed concurrent to each another.

While outpatient treatment records reflect on-going treatment 
for hypertension and diabetes, the only medical evidence 
directly considering the issue of secondary-service 
connection are VA examinations conducted in August 2004 and 
January 2007.  Both examiners reviewed the medical record, 
conducted an examination of the veteran, and concluded that 
the veteran's essential hypertension was not related to his 
diabetes.  

Specifically, the August 2004 examiner opined that there is 
no relationship between his hypertension and diabetes.  The 
January 2007 examiner, when asked to comment on whether the 
hypertension was worsened or increased by the diabetes, 
stated that it was not.  The Board notes that neither 
examiner found that the conditions occurred concurrently or 
that his hypertension was secondary to the service-connected 
diabetes.

Therefore, the Board concludes that the over-all tone of the 
examinations leads to the conclusion that the examiners' 
opinions were that the veteran's hypertension was not related 
to his service-connected diabetes.  As such, the Board finds 
that the evidence does not support the claim on a secondary 
basis.

Next, the Board will consider the veteran's claim on a direct 
service-connected basis.  Hypertension is defined as a 
diastolic blood pressure predominantly 90mm. or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2007).

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of hypertension.  At the time 
of military discharge, the single blood pressure reading was 
reported as 120/78 and his vascular and heart systems were 
noted to be normal and no diagnosis was made of hypertension.  
Therefore, the Board finds that the service medical records 
do not support a finding of hypertension during the veteran's 
period of active duty.

While a March 1990 VA examination report notes that the 
veteran had a history of "borderline high blood pressure," 
post-service medical evidence does not document hypertension 
until mid-1996.  Specifically, a June 1996 private medical 
record shows that he was prescribed Zestril (an anti-
hypertensive), which suggests that he was diagnosed with 
hypertension in 1996.  

In August 1997, the physician recorded a blood pressure 
reading of 150/92 and increased the dosage of Zestril.  A 
November 1997 notes a complaint of high blood pressure, with 
readings of 164/80, 140/90, and 150/90.  In July 1998, his 
high blood pressure was assessed as well controlled.  In July 
1999, his blood pressure was 152/98.  In 1999, he continued 
to receive treatment of his condition.  A September 2000 
record shows a diagnosis of hypertension.  In April 2001, his 
physician assessed that his high blood pressure as well 
controlled.

A May 2003 VA medical record shows a blood pressure reading 
of 161/95 and a September 2003 record shows an assessment of 
hypertension.  However, at the August 2004 VA examination, he 
reported that he had been diagnosed with hypertension ten 
years ago which suggests a diagnosis of hypertension as early 
as 1994.

Even assuming that the veteran had a confirmed diagnosis of 
hypertension as early as 1994, the Board places significant 
probative value on the, at a minimum, 24-year gap between 
discharge from military service and the onset of 
hypertension.

Moreover, the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1970 and the 
first documented mention of hypertension in 1996.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

In addition, given that the first report of hypertension was 
some 25 to 26 years after military discharge, by the 
veteran's own admission, the regulations concerning the one-
year presumption under the provisions of 38 C.F.R. §§ 3.307, 
3.309 is not for application.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hypertension to active military service, despite his 
contentions to the contrary.  Specifically, medical records 
reflect on-going treatment for hypertension but do not show 
that it is related to military service.  Therefore, the 
evidence does not support the claim based on medical nexus.

The Board has considered the veteran's written statements and 
sworn testimony that he developed hypertension as a result of 
service-connected diabetes or that his hypertension developed 
during service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination report, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of medical evidence 
fails to support the veteran's claim, the Board is unable to 
grant the benefit sought. 

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In January 2005, after the initial adjudication of the claim 
for service connection for hypertension, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate a claim for hypertension on a direct basis and 
as secondary to his service-connected diabetes.  He was told 
that he needed to provide information so that records could 
be obtained.  VA had obtained his service medical records and 
VA medical records and informed him that VA was responsible 
for obtaining additional records from federal agencies, 
including other military records, and VA hospital records.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the appellant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  The Board finds that the content of the notice 
evidence provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.

Although he was not provided with VCAA notice prior to the 
initial adjudication of the claim, Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the timing defect was not prejudicial 
to the veteran as he was subsequently provided with a fully 
compliant VCAA notice in January 2005, which had the effect 
of giving him actual knowledge of what was needed to support 
his claim.

In addition, the claim was readjudicated in a September 2005 
statement of the claim, and October 2006 and March 2007 
supplemental statements of the claim and he was given an 
additional 60 days to respond or to provide evidence.  
Further, by correspondence dated in December 2006, he 
indicated that he had no further evidence to submit.

VA is to provide affirmative notification to the claimant 
prior to the initial adjudication of the claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. (2006) (Mayfield 
II).  However, VA may cure timing defects by issuing a fully 
compliant VCAA notice and then readjudicating the claim.  Id. 
at 1333-34.  This can include compliant notice followed by 
readjudication of the claim in the form of a statement of the 
case (SOC) (Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)) or a supplemental statement of the case (SSOC) 
(Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III)), or if the claimant indicates that he or she has no 
further evidence to submit (Medrano v. Nicholson, No. 04-1009 
(CAVC April 23, 2007)).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran testified before the 
undersigned Acting Veteran's Law Judge at a travel board 
hearing held at the RO.  

Moreover, the veteran was afforded two VA examinations with 
respect to his claim.  In addition, the available records and 
medical evidence have been obtained to make adequate 
decisions as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
is reopened and the appeal is granted to this extent.

Service connection for hypertension, also claimed as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
L. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


